453 F.3d 652
TEXACO EXPLORATION AND PRODUCTION, INC.; Marathon Oil Company, Plaintiffs-Appellants,v.AMCLYDE ENGINEERED PRODUCTS COMPANY, INC.; et al., Defendants,AmClyde Engineered Products Company, Inc.; United Dominion Industries, Inc., formerly known as AMCA International Corp., formerly known as Clyde Division, Defendants-Appellees.Certain Underwriters at Lloyds London, each for its own self and not one for the other, jointly and not severally and each subscribing to Policy No. S611625 and each for its own self and not one for the other, jointly and not severally and each subscribed to Policy No. S611626; et al., Plaintiffs-Appellants,v.AmClyde Engineered Products, Inc.; et al., Defendants,AmClyde Engineered Products, Inc.; AmClyde Engineered Products Company, Inc.; United Dominion Industries Inc., formerly known as AMCA International Corp., formerly known as Clyde Division; J. Ray McDermott International Vessels, Ltd., Defendants-Appellees.
No. 03-31208.
United States Court of Appeals, Fifth Circuit.
June 23, 2006.

S. Gene Fendler (argued), Don Keller Haycraft, Brett Daneil Wise, Liskow & Lewis, J. Clifton Hall, III (argued), Karen Klaas Milhollin, Houston, TX, James H. Roussel, Baker, Donelson Bearman, Caldwell & Berkowitz, New Orleans, LA, Philip G. Eisenberg, Mark Anthony Chavez, Locke, Liddell & Sapp, Houston, TX, for Plaintiffs-Appellants.
Robert E. Couhig, Jr. (argued), Couhig Partners, Louis C. LaCour, Jr., James T. Rogers, III, Adams & Reese, New Orleans, LA, Robert N. Markle, Adams & Reese, Baton Rouge, LA, for Defendants-Appellees.
Charles M. Steen (argued), Houston, TX, Susan Elisabeth Kearns, Kirkland & Ellis, Washington, DC, John Donley, Kirkland & Ellis, Chicago, IL, for J. Ray McDermott Intern. Vessels Ltd.
Appeals from the United States District Court for the Eastern District of Louisiana; Ivan L.R. Lemelle, Judge.

ON PETITION FOR PANEL REHEARING

Before JONES, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the petition for panel rehearing is GRANTED for the limited purpose of amending the text in the panel opinion issued on May 5, 2006. In the section of the panel opinion entitled "Conclusion," the following text is added as footnote 16 at the conclusion of the final sentence of the third paragraph,


2
Texaco amended its complaint to add as a defendant United Dominion Industries, Inc., a party also named as an AmClyde-related entity defendant in Underwriters' subrogation action. The district court concluded that United Dominion was not an "other assured," and accordingly Underwriters' subrogation claim proceeded against United Dominion. That claim and other attendant issues are not properly before us, and this opinion should not be construed as addressing such issues. However, because we remanded Texaco's products liability claims, we similarly grant Underwriters' request for remand of its subrogation claims against United Dominion. On remand, nothing in this opinion precludes Underwriters from requesting proper allocation of United Dominion's uninsured defense costs in connection with these claims.


3
The foregoing amendment does not affect a substantive change in the judgment of the Court contemplated by the original panel opinion issued on May 5, 2006. Upon the filing of this order, the mandate on the original panel opinion as amended by this order SHALL ISSUE.